DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Russo (US 5,649,370).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Russo, because each of the claim features are disclosed on the face of that reference.  In particular, Russo teaches:
a hair dryer (see title and abstract), comprising: 
a handle portion (expressly shown as reference character 24 and expressly disclosed in the abstract); 
a hub located at an upper end of the handle portion (expressly shown as reference character 22 and expressly disclosed in the abstract) and having an inlet (expressly shown as reference character 18 and expressly disclosed in the abstract) located at a rear of the hub for ingress of air into the hair dryer; and 
a nozzle (expressly shown as reference character 12 and expressly disclosed in the abstract) portion extending from the hub and defining a longitudinal axis, the nozzle portion having an outlet opposite the inlet for egress of the air from the hair dryer (expressly shown on the lower figure on the face of Russo with arrows showing air egress); 
wherein the hub is generally circular in shape when viewed from a lateral side of the hair dryer in a direction perpendicular to the longitudinal axis (expressly shown in the lower figure on the face of Russo, which shows a circular shape as viewed from a lateral side in a perpendicular direction of the longitudinal axis).  Russo also discloses the claim 2 feature wherein the inlet, the hub, and the nozzle portion and the outlet are configured such that a flow of the air into the hair dryer through the inlet is parallel to a flow of air out of the hair dryer through the outlet (expressly shown in the lower figure on the face of Russo, which shows with arrows showing air parallel flow out the dryer through an outlet), the claim 3 feature wherein the hub includes a central axis that is perpendicular to the longitudinal axis of the nozzle portion (expressly shown in the lower figure of Russo showing a central axis perpendicular to a longitudinal axis of the nozzle portion), the claim 4 feature wherein the hub has a spheroid shape (expressly shown on both figures on the face of Russo, especially the lower figure near reference character 16), the claim 5 feature wherein the hub has a diameter and a thickness, the thickness being a distance between opposing lateral sides of the hub wherein the diameter is greater than the thickness (expressly shown on both figures on the face of Russo, especially the upper figure such that the diameter is greater than the thickness), and the claim 6 feature of a fan axis about which a fan rotates to intake air through the inlet and expel air through the outlet wherein the fan axis is parallel to the longitudinal axis (inherent to the teachings on the face of Russo, because airflow 39 necessarily follows a fan is activated by switch 28).
Claim 18 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harigai (US 4,197,448).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Harigai as teaching:
 a hair dryer (see title and abstract), comprising the steps of: 
a handle portion 14; 
a hub 13 located at an upper end of the handle portion hand having an inlet located at a rear of the hub for ingress of air into the hair drier (expressly disclosed at column 4 lines 22-34);
a nozzle portion 17 extending from the hub and defining a longitudinal axis, the nozzle portion having an outlet opposite the inlet for egress of the air from the hair dryer (expressly disclosed at column 4 lines 35-62);
wherein the hub has a spheroid shape, having a diameter and a thickness, the thickness being a distance between opposing lateral sides of the hub (expressly shown in figures 1, 2, 4);
wherein the diameter is greater than the thickness (expressly shown in figures 1, 6).
Claim Rejections - 35 USC § 103
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of Tazikawa et al. (US 6,792,692).  Russo discloses the claimed invention, as rejected above, except for the claim 7 feature of at least one side switch located on a lateral side of the hub or the nozzle portion, wherein the at least one switch is actuatable to effect a momentary deactivation of the hair dryer in response to an external bias being applied to the at least one switch, and wherein the at least one switch is configured to effect a resumption of operation of the hair dryer automatically upon removal of the external bias, the claim 8 feature of a fan switch actuatable to control operation of a fan of the hair dryer to control a flow of the air out of the outlet; and a heater switch actuatable to control operation of a heating element of the hair dryer to selectively heat the air, the claim 9 feature of the at least one side switch is configured to effect the momentary deactivation of the hair dryer when the fan switch and/or the heater switch are in an operational position and the claim 10 feature of the at least one side switch is a pair of side switches located on opposed sides of the hub.  Tazikawa discloses the claim 7-9 features at column 2 lines 12-20 wherein the disclosed memory control mode meets the claimed automatic operation upon external bias removal because both adjust operation based on a preset condition.  It would have been obvious to one skilled in the art to combine the teachings of Russo with the teachings of Tazikawa in order to effect the momentary deactivation of a hair dryer. Furthermore, it would have been an obvious matter of design choice to recite the claim 10 feature of the at least one side switch is a pair of side switches located on opposed sides of the hub, since the teachings of Russo in view of Tazikawa would perform the invention as claimed, regardless of the switch location and applicant has not claimed or specified the criticality of those features as being necessary for patentability.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of Takizawa.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Russo as teaching:
a housing 16 having a handle portion 24, a hub 16 located at an upper end of the handle portion, and a nozzle portion 37 extending from the hub and 
at least one side switch 26 or 28 located on a side of the hub or the nozzle portion (expressly shown in figure 1); 
wherein the at least one switch is actuatable to effect a momentary deactivation of the hair dryer in response to an external bias being applied to the at least one switch (inherently disclosed at column 2 lines 28-46 wherein the disclosed heat switch 26 or on-off switch 28 necessarily follows to meet the claimed actuatable effect because switches are designed for a momentary deactivation of the hair dryer in response to an external bias being applied to the at least one switch as claimed).  Russo also discloses the claim 12 feature wherein the nozzle portion defines a longitudinal axis and wherein the hub is generally circular in shape when viewed from a lateral side of the hair dryer in a direction perpendicular to the longitudinal axis as shown in figures 1, 2, 5, 6, 7, 9.  Russo discloses the claimed invention, except for the claim feature wherein the at least one switch is configured to effect a resumption of operation of the hair dryer automatically upon removal of the external bias. Tazikawa discloses that feature at column 2 lines 12-20 wherein the disclosed memory control mode meets the claimed automatic operation upon external bias removal because both adjust operation based on a preset condition.  It would have been obvious to one skilled in the art to combine the teachings of Russo with the teachings of Tazikawa in order to effect the momentary deactivation of a hair dryer.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of Takizawa in further view of Harigai.  Russo in view of Tazikawa, discloses the claimed invention, as rejected above, except for the recited claim 13 feature of a hub spheroid shape, the claim 14 feature wherein the hub has a diameter and a thickness, the thickness being a distance between opposing lateral sides of the hub wherein the diameter is greater than the thickness, and the claim 17 feature wherein the nozzle portion defines a longitudinal axis, and wherein the hub includes a central axis that is perpendicular to the longitudinal axis of the nozzle portion.  Harigai, another hair dryer, discloses those features at column 3 liens 31-55 and shown in figures 1, 2, 3, 4.  It would have been obvious to one skilled in the art to combine the teachings of Russo in view of Takizawa in further view of Harigai for the purpose of optimizing hair drying by use of a spherical shape for full air flow.  Furthermore, it would have been an obvious matter of design choice to recite the claimed diameter and thickness features since the teachings of Russo in view of Tazikawa in further view of Harigai would perform the invention as claimed, regardless of that claim feature and applicant has not claimed or specified the criticality of those features as being necessary for patentability.  
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Russo anticipation
Applicant asserts that Russo does not anticipate the first independently claimed invention.  As further clarified above, each of the claim features are expressly disclosed on the face of that reference.  The first anticipation rejection is maintained.
Haragai anticipation
Applicant asserts that Haragai does not anticipate second independently claimed invention because of the asserted claim recitation “there the hub has a spheroid shape.”  However, nothing in applicant’s drawings of specification patentably distinguish that asserted claim feature from prior art reference Haragai teaching.  The second anticipation rejection is maintained.
Russo in view of Tazikawa obviousness
Applicant asserts that Russo in view of Tazikawa does not obviate the first dependently claimed invention.  Since the Russo anticipation rejection is maintained, so is the Russo in view of Tazikawa obviousness rejection maintained.
Applicant asserts that Russo in view of Tazikawa does not obviate the second independently claimed invention.  Russo and Tazikawa were not cited to show each claim feature alone but rather that it would have been obvious to one skilled in the art to combine the teachings of Russo with the teachings of Tazikawa to teach the claimed invention.  Addressing applicant’s argument, the housing 12 has a handle 14 with a hub 13 located at an upper end of the handle portion as claimed.  Russo in view of Tazikawa obviousness rejection of the second independently (and claim depending) rejection is maintained.
Russo in view of Tazikawa in further view of Haragai obviousness
Applicant asserts that Russo in view of Tazikawa in further view of Haragai does not obviate the third dependently claimed invention.  Since the Russo in view of Tazikawa obviousness rejection is maintained, so is the Russo in view of Tazikawa in further view of Haragai obviousness rejection maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753